Citation Nr: 1518315	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to March 22, 2011 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

Additional evidence was added to the record after the issuance of the Statement of the Case (SOC) in March 2014, including a December 2014 VA psychiatric examination and additional VA treatment records.  There is no waiver of RO consideration of that evidence nor has the evidence been considered in a Supplemental Statement of the Case (SSOC).  As the Board is remanding the claim, that evidence will be considered after the requested development is complete.  38 C.F.R. § 20.1304(c) (2014).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability rating based upon individual unemployability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the course of this appeal, the Veteran explicitly filed a claim for TDIU.  In a rating decision in January 2015, the RO denied the Veteran's claim for TDIU.  Accordingly, the issues listed above have been amended to include the issue of whether a TDIU rating is warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Review of the record indicates that the Veteran receives monetary benefits from the Social Security Administration (SSA).  At the most recent VA examination, the Veteran indicated that he is receiving benefits.  Also, there are records that the Veteran had filed a claim for SSA disability in 2006.  However, there is no SSA decision or SSA records in the claims file.  All of the Veteran's treatment records and examination reports from his SSA file are potentially relevant to the matter on appeal; thus, they should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  After receiving those records, an addendum medical opinion will be necessary to determine if a previously obtained medical opinion changes in light of the SSA records.

Accordingly, the case is REMANDED for the following action:

1.  Associate copies of the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder.

2.  If and only if medical records are received from SSA, the RO/AMC should forward the claims folder to the VA examiner who conducted the January 2014 VA examination for an addendum report/opinion if available, otherwise the opinion must be sought from a similarly qualified provider.  After reviewing the Veteran's claims folder, to include any records received from SSA, the examiner should, if necessary amend the previously supplied medical opinions.

3.  After completing the above action, the claim must be readjudicated.  If any issue remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




